Citation Nr: 1012781	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus, 
type II, including as due to exposure to Agent Orange. 

2.	Entitlement to service connection for diabetes 
mellitus, type II, including as due to exposure to Agent 
Orange. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1972.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which reopened and then denied on the 
merits a claim for service connection for diabetes mellitus, 
type II, including as due to Agent Orange exposure.

As indicated, the RO has reopened the Veteran's claim based 
on receipt of new and material evidence. This 
notwithstanding, the Board must determine whether to reopen 
the RO's rating decision in the first instance, because this 
affects the Board's legal jurisdiction to adjudicate the 
underlying claim on a de novo basis. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In November 2006, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript is  on file. 

The Board then deferred adjudication of this case in view of 
the stay that had been imposed on matters affected by the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 
(2006).          

In Haas, the Court reversed a decision of the Board denying 
service connection for disabilities claimed as a result of 
exposure to herbicides. VA disagreed with the Court's 
decision and appealed it to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit). In the 
interim, to avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final 
adjudication of claims based on court precedent that might 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the 
Board on the adjudication of claims affected by Haas. The 
claims affected by the stay were those based upon herbicide 
exposure in which the only evidence of exposure was receipt 
of the Vietnam Service Medal or service on a vessel off the 
shore of Vietnam.  

Since then in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
the Federal Circuit reversed and remanded the Court's 2006 
Haas decision, and effective January 22, 2009 the Board 
lifted the stay upon adjudication of affected cases. 
Following lifting of the stay, the Board proceeded with 
deciding this case on the merits.

The Board issued a February 2009 decision reopening the 
Veteran's claim, and then denying it on the merits. The 
Veteran appealed the Board's decision to the Court.  In an 
October 2009 Order, the Court granted a Joint Motion for 
Remand (Joint Motion) filed by the parties, vacated the 
Board's decision, and returned the case to the Board for 
action consistent with the Joint Motion of the parties.


FINDINGS OF FACT

1.	In a September 2002 rating decision, the RO denied 
service connection for diabetes mellitus, type II, and its 
associated residual conditions, to include on the basis of 
Agent Orange exposure. The Veteran did not commence an 
appeal of this decision.

2.	Since the September 2002 decision, additional evidence 
has been received which relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for diabetes mellitus, type II.

3.	The Veteran did not have service within the territorial 
borders of the Republic of Vietnam. There is no indication 
otherwise of exposure to Agent Orange during service. 

4.	Diabetes mellitus, type II, was not incurred or 
aggravated during the Veteran's military service. 


CONCLUSIONS OF LAW

1.	The September 2002 RO rating decision denying service 
connection for         diabetes mellitus, type II, including 
due to Agent Orange exposure, became final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
20.200, 20.202, 20.1103 (2009).

2.	New and material evidence has been received to reopen 
service connection for diabetes mellitus, type II. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

3.	The criteria are not met for service connection for 
diabetes mellitus, type II, including due to Agent Orange 
exposure. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2009), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from May 2004, the 
RO notified       the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A.         § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, a supplemental March 
2006 notice letter provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits. The VCAA correspondence likewise 
provided a claim-specific definition of "new and material 
evidence" as this pertained to the Veteran's filing of a 
petition to reopen a previously denied claim. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the 
claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). The VCAA notice preceded issuance of the 
September 2004 rating decision on appeal, and thereby met 
the standard for timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment, and arranging for him to undergo 
several VA examinations. See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002). In support of his claims, the Veteran has provided 
private treatment records, and several personal statements. 
He testified at a Board videoconference hearing before the 
undersigned. There is no indication of any further available 
evidence or information that has not already been obtained. 
The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit 
to substantiate his claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will 
adjudicate the claims on the merits. 

Background and Analysis

Petition to Reopen

Through a September 2002 rating decision, the RO denied the 
Veteran's original claim for service connection for diabetes 
mellitus, type II, including claimed as due to exposure to 
Agent Orange. The basis for that decision in part was that                 
the Veteran did not have verified exposure to Agent Orange 
in service so as to establish presumptive service connection 
for diabetes mellitus under 38 C.F.R.            § 3.309(e). 
This contemplated the fact that the Veteran had never set 
foot within   the territorial borders of the Republic of 
Vietnam. See 38 C.F.R. § 3.307(a)(6)(iii). Nor was there 
competent evidence to substantiate that the ships on which               
the Veteran was stationed had transported herbicides, or 
otherwise were a source of herbicide exposure. As to a 
theory of direct service connection, the RO observed that 
diabetes mellitus was not diagnosed until 1997. There was 
indication on           the Veteran's service discharge 
examination of an elevated glucose tolerance test. However, 
there was also a July 2002 VA medical examination which had 
found that the abnormal test result could have several 
possible meanings, not limited to that of early diabetes. 
The examiner had further opined that the Veteran's diabetes 
mellitus was most likely due to post-service dietary habits, 
and not attributable to an incident of service. Hence, on 
these grounds, the claim was denied. The Veteran did not 
file a timely Notice of Disagreement (NOD) with this 
decision, and hence it became final and binding on the 
merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted,         the credibility of the 
evidence, although not its weight, is to be presumed.        
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Evans v. Brown,                    9 Vet. App. 273, 283 
(1996).

Evidence received since the September 2002 rating decision 
includes a July 2004 statement from Dr. J.C., in which he 
observed the fact that the Veteran had an abnormal glucose 
tolerance test during service. The physician opined that                
the Veteran clearly had diabetes, and that this condition 
clearly had been identified                in service.  

The above medical opinion is both new and material in 
context of the pending petition to reopen. It presents a 
favorable opinion on the subject of causal nexus, inasmuch 
as it posits a direct etiological relationship between the 
Veteran's diabetes mellitus and his military service. The 
absence of medical nexus evidence was the element of the 
Veteran's claim which was previously found deficient. 
Consequently, the July 2004 opinion is material to the 
matter at hand. Moreover,  the preceding opinion is new in 
that it was not already of record, and there were no 
favorable opinions addressing medical nexus that were 
previously given. 

As there is new evidence that presents a reasonable 
possibility of substantiating    the Veteran's claim, "new 
and material" evidence has been received to reopen this 
matter. 38 C.F.R. § 3.156(a). See Hickson v. West, 11 Vet. 
App. 374, 378 (1998). The claim for service connection for 
diabetes mellitus is thus reopened. 

Service Connection 

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2009). 

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter              
is required to support the claim. 38 C.F.R. § 3.303(b). 

Pertinent VA law and regulations further provide that a 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). For purposes 
of application of this legal presumption, service in the 
Republic of Vietnam means actual service in- country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

VA's Office of General Counsel has held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in        38 C.F.R. §3.307(a)(6)(iii). 
VAOPGCPREC 27-97 (July 23, 1997). 

Furthermore, those diseases that are listed at 38 C.F.R. § 
3.309(e) shall be presumptively service connected if there 
are circumstances establishing herbicide agent exposure 
during active military service, even though there is no 
record of such disease during service. Generally, the 
regulation applies where an enumerated disease becomes 
manifest to a degree of 10 percent or more at any time after 
service, with the exception that peripheral neuropathy must 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service. 38 C.F.R. § 
3.307(a)(6)(ii).  The provisions for presumptive service 
connection nonetheless do not preclude a claimant from 
establishing service connection with proof of actual direct 
causation, on the basis that his exposure to Agent Orange 
led to the development of the claimed disability after 
service. See Combee v. Brown, 34 F.3d 1039, 1044         
(Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

Service treatment records contain no complaints, findings, 
or diagnoses for diabetes mellitus. At the time of the July 
1972 examination for the purpose of release from active 
duty, a consultation report shows that the Veteran underwent 
testing because a moderate amount of sugar was found in the 
urine. The Veteran reported that he had "no family history." 
The Veteran reported that he ate irregularly and had a high 
alcohol intake.  

The consultation report shows that after completion of the 
glucose tolerance test, the report contains an impression 
of: Abnormal Glucose Tolerance Test, (1) mild intolerance to 
sugar, and (2) low renal threshold. The examiner concluded 
that this may reflect early diabetes or another metabolic 
abnormality not yet fully manifest; also may be secondary to 
poor dietary habits. The July 1972 examination report 
records these findings and lists in the summary of defects 
and diagnoses a notation of "abnormal glucose tolerance 
test."

The Veteran's service personnel records and DD Form 214 show 
that he served in the Navy, with service on the U.S.S. 
PARICUTIN (AE 18) and the U.S.S. ASHTABULA during the 
Vietnam Era. Personnel records indicate he served on these 
ships during the periods from September 1968 to June 1970 
(U.S.S. PARICUTIN) and from September 1970 to January 1972 
(U.S.S. ASHTABULA).  He was awarded the Vietnam Service 
Medal with Two Bronze Stars and the Republic of Vietnam 
Campaign Medal with Device.  

The Veteran has testified that he served on the two ships, 
including off the coast of Vietnam. He does not claim that 
he was ever on the landmass or the inland waters of Vietnam 
at some point during the Vietnam Era; and there is no 
evidence to the contrary. There is no evidence that either 
ship was ever closer to Vietnam than in the official ocean 
waters of the Republic of Vietnam during the Vietnam Era.  

VA treatment records contain the first diagnosis of diabetes 
in the late 1990s.  
There are no earlier records indicating a diagnosis prior to 
that. Subsequent VA treatment records dated in the 2000s 
show treatment for diabetes mellitus, type II.

The report of a July 2002 VA examination shows that the 
Veteran reported serving three tours in the Republic of 
South Vietnam offshore on an ammunition ship, and never 
touched land there. The examiner reviewed the claims file 
and recorded that a history for diabetes mellitus type 2 
dated back to 1997 when the Veteran was found to have 
elevated blood sugars on routine physical examination.  

The examiner noted that in the service treatment records 
from 1972, there was a reference of a glucose tolerance test 
revealing a blood sugar of 152 two hours post-prandial; and 
comments then that the elevated blood sugars may be due to 
poor dietary habits, early diabetes, or other metabolic 
abnormalities. The examiner further noted that the Veteran 
had a history of proteinuria, which is indicative of early 
diabetic nephropathy.

The examiner noted laboratory findings from May 2002, 
including blood sugar of 256. After examination, the report 
contains a diagnosis of diabetes mellitus type 2, diagnosed 
in 1997, with complications of sexual dysfunction and early 
diabetic nephropathy.  

The examiner noted that the Veteran's glucose tolerance test 
in 1972 revealed a post-prandial two hour blood sugar of 
152, which by today's standards would have had to be greater 
than 200 to be a positive test. The examiner opined that the 
Veteran's diabetes mellitus type 2 was more likely secondary 
to his dietary habits by which he had gained close to 60 
pounds since discharge from service in 1972.  The examiner 
also noted that the Veteran did not serve on land in Vietnam 
and was offshore on a ship. The examiner concluded with an 
opinion that the Veteran's diabetes mellitus type 2 was not 
connected to service. 
In a July 2004 statement Dr. J.C., a private physician, 
stated that the Veteran had a borderline abnormal diabetes 
test (GTT) in service; and opined that the Veteran clearly 
had diabetes, which was identified in service.

The report of a September 2004 VA examination shows that the 
examiner reviewed the claims file and recorded the Veteran's 
medical history since during service, including the finding 
at discharge of a low renal threshold with sugar in the 
urine at a relatively low level. The examiner explained that 
the blood sugar elevations of that test in service did not 
meet the criteria for a diagnosis of type II diabetes 
mellitus. Noting that the fasting blood sugar, some 2 to 3 
hours after the glucose load, never reached 200 mg/dl, the 
examiner opined that the Veteran had had a low renal 
threshold syndrome rather than diabetes mellitus at the time 
of discharge.

After examination, the report includes a diagnosis of 
diabetes mellitus, type II, now on oral and insulin therapy. 
The examiner noted that the Veteran had been found to have a 
low renal threshold for glucose at the time of his discharge 
physical examination, with findings that did not meet the 
criteria for a diagnosis of type II diabetes mellitus. Based 
on this, and the fact that the Veteran did not serve on the 
ground in Vietnam, the examiner opined that the current 
diabetes mellitus did not result from the low renal 
threshold for glucose discovered at discharge from service.  
He further opined that the development of diabetes had 
occurred late in the Veteran's life with a markedly 
excessive weight gain. 

The Board has previously issued a February 2009 decision 
reopening the Veteran's claim, but then denying it on the 
merits. 
 
The Court's October 2009 Joint Motion for Remand vacated the 
Board's denial of service connection for diabetes mellitus, 
and remanded the case back to the Board. The basis for the 
Joint Motion was that there were insufficient reasons and 
bases to support the Board's conclusion that there was "no 
evidence... that the Veteran was exposed to Agent Orange 
during service." The Joint Motion observed that the record 
contained statements from the Veteran that he was exposed to 
and handled Agent Orange during his service on board his 
assigned vessel. The prior February 2009 Board decision had 
not discussed the Veteran's lay statements in determining 
his possible exposure to Agent Orange. The Board presently 
undertakes the readjudication of the Veteran's claim keeping 
in mind those points raised within  the Joint Motion. 

Based upon careful review of this case in light of the 
applicable criteria, the Board has determined that service 
connection for diabetes mellitus, type II, is not warranted, 
to include upon the theory of claimed exposure to Agent 
Orange during service. The Board has first considered 
whether there is any basis for presumptive service 
connection premised upon alleged herbicide exposure, and 
next considered a more traditional approach of service 
connection according to a direct etiological relationship to 
service.

As to the theory of presumptive service connection, whether 
the Veteran's diabetes mellitus may be deemed service-
related on this theory is determined by the fact that Agent 
Orange exposure is not shown. While diabetes mellitus, type 
II, is one of those diseases eligible for presumptive 
service connection under 38 C.F.R.                 § 
3.309(e), there must further have occurred underlying Agent 
Orange exposure to warrant applying the presumption of 
service connection. Here, that objective requirement is not 
shown, inasmuch as the Veteran did not ever set foot within 
the territorial borders of the Republic of Vietnam. He 
exclusively served aboard naval ships stationed in the 
territorial waters off the coast of Vietnam. By his own 
indication he did not have temporary visitation within the 
borders of Vietnam,            or "brown water" service (on 
the inland waters of Vietnam), nor is there any suggestion 
from personnel records or otherwise that this was the case. 
Consequently, the relevant presumption of exposure to Agent 
Orange under               38 C.F.R. § 3.307(a)(6)(iii), is 
not implicated. 

Apart from whether he had presumed Agent Orange exposure, 
there is likewise no other objective indication that the 
requisite exposure to herbicides took place. Notwithstanding 
the above cited medals indicating participation in the 
Vietnam Era, there is no indication in the official service 
personnel records to show the Veteran received any award or 
medal that would indicate he served on the landmass of 
Vietnam or on the inland waters of Vietnam. See Haas v. 
Nicholson, 20 Vet. App. 257 (2006). 

Moreover, to the extent the Veteran describes having had 
exposure to Agent Orange aboard the ships where he was 
stationed, there is no objective corroboration of this of 
record. The record reflects that once the Veteran had 
alleged this type of exposure, the RO sent him a December 
2001 development letter requesting information as to the 
name of the ship and dates when he handled Agent Orange, and 
copies of any official documentation verifying the hazardous 
exposure.         The Veteran responded with general 
information as to the names of the ships on which he served, 
and little additional detail. He has not since provided any 
further identifying information concerning an incident of 
Agent Orange exposure.          Given the broad-based 
allegations stated, and absence of any verified or 
verifiable information as to the incidents of Agent Orange 
exposure onboard naval vessels, there is no confirmation 
whatsoever that this occurred as described. Nor would 
further development be useful in this regard, such as 
obtaining ship's deck logs to inquire whether Agent Orange 
was kept on board, given the lack of information stated as 
to dates of occurrence and how any accidental exposure might 
have transpired. The Veteran's military occupational 
specialty (MOS) was as a hull technician, and there is no 
indication from an available duty assignment description 
that this would have entailed direct exposure to Agent 
Orange. In summary,           the underlying fact of Agent 
Orange exposure has not been demonstrated,            and 
therefore presumptive service connection is not an available 
theory of recovery for service connection.  

Turning to a theory of direct service connection, the 
competent and probative evidence on the balance does not 
establish an etiological link between the Veteran's 
diagnosed diabetes mellitus, and service. The initial 
diagnosis of diabetes mellitus was provided during the late-
1990s, and so more than 20 years post-service.            
This substantial interval between service and initial 
diagnosis tends to weigh against         the Veteran's 
claim. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).              The 
Board has further considered that the medical evidence at 
discharge includes an impression of abnormal glucose 
tolerance test, with mild intolerance to sugar and low renal 
threshold.  Even at that time, though, the examiner observed 
that this impression may reflect early diabetes, or one of 
several other conditions. The only definitive impression was 
that the Veteran had an abnormal test with mild intolerance 
and a low renal threshold (for glucose). Moreover, there are 
several competing medical opinions which have sought to 
interpret the entire medical history as it pertains to the 
issue of medical nexus, including the aforementioned 
abnormal glucose tolerance test, and the most persuasive 
such opinion evidence is unfavorable to the Veteran's claim. 

Where there are divergent medical opinions of record, it is 
the province of the Board to weigh these opinions, and their 
underlying bases, and determine which to accept as the most 
persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(the Board may consider and evaluate the underlying basis of 
an opinion on a medical question, and determine whether to 
accept such an opinion under the circumstances). See also 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans 
v. West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993). In so doing, the Board is mindful that 
it cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another. Evans, 12 Vet. App. at 31. See also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative weight of a medical opinion, VA 
will generally take into account factors such as the 
objective examination of the veteran, the knowledge and 
skill in analyzing the data, including that comprised in 
medical history, and the medical conclusion the physician 
reaches. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993). The opinion must further be considered as to the 
clinical data used to formulate the opinion, its rationale, 
or any other factors that would give it substance. Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998). 
 
In this case, both of the VA examinations for diabetes 
mellitus which effectively ruled out a medical nexus to 
service are more probative than the July 2004 private 
medical opinion to the contrary. Preliminarily, the VA 
examinations are grounded in a thorough review of the 
medical history in the claims file, including both service 
records and post-service evidence not evincing a confirmed 
diagnosis of diabetes mellitus until the late-1990s. See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors 
for assessing the probative value of a medical opinion 
include the medical expert's access to the claims file and 
the thoroughness and detail of the opinion); Boggs v. West, 
11 Vet. App. 334, 340 (1998). Both opinions also closely 
parse the available medical information and arrive at a 
rationale for their respective conclusions founded in the 
clinical data, namely, that the glucose tolerance test 
results during service while elevated, did not meet the 
modern criteria for what constitutes early diabetes 
mellitus. Rather, the more likely causative factor in this 
case, given especially the more recent diagnosis of 
diabetes, consisted of dietary habits with weight gain. In 
comparison, the July 2004 physician's statement offers a 
single conclusory statement, and does not explain how the 
remote incident of an elevated glucose tolerance test was 
ostensibly related to the onset of diabetes several decades 
thereafter. As previously noted, even during service, the 
treating physician was not certain as to how to interpret 
the test result, and only listed early diabetes amongst 
several other potential applicable diagnoses. Accordingly,             
the Board finds the consistent medical conclusions reached 
by the VA examiners that the Veteran did not have diabetes 
mellitus that was of service origin, to be the most 
persuasive opinion of record. 

The Veteran's own assertions have also been afforded 
appropriate weight.  He is certainly competent to discuss 
events, and relay symptoms.  As he is a layperson, however, 
he cannot opine with any medical credibility as to the 
etiology of diabetes mellitus, including whether associated 
with exposure to Agent Orange.  Etiology of a medical 
condition is a matter requiring medical knowledge and it is 
not within the purview of lay observation. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).



For these reasons, the Board is denying the claim for 
service connection for diabetes mellitus, type II, including 
as due to exposure to Agent Orange. The preponderance of the 
evidence is against the claim, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.          See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for diabetes mellitus, type II, 
the appeal to this extent is granted.

Service connection for diabetes mellitus, including as due 
to exposure to          Agent Orange, is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


